JAMES H. FAULKNER, Retired Justice.
Joseph Lamar Watkins was indicted for the offenses of burglary in the third degree in violation of § 13A-7-7, Code of Alabama 1975, and receiving stolen property in the first degree in violation of § 13A-8-17, Code of Alabama 1975. Watkins’ application for youthful offender status was denied after hearing, and Watkins waived arraignment and entered a plea of not guilty to both offenses. Watkins thereafter withdrew his not guilty pleas and pleaded guilty to third degree burglary and receiving stolen property in the first degree. After conducting a colloquy with Watkins, the trial court accepted his guilty pleas and sentenced him to two concurrent split sentences of ten years, with three years each to be served concurrently in the penitentiary and two years each to be served concurrently on probation.
Watkins contends that his convictions must be reversed because there was no factual basis for his guilty pleas.
Watkins is precluded from raising this issue on appeal due to his failure to present the question first to the trial court by way of a timely objection, a motion to withdraw the pleas or a motion for new trial. Bennefield v. State, 552 So.2d 188 (Ala.Cr.App.1989); Willis v. State, 500 So.2d 1324 (Ala.Cr.App.1986).
The record fully supports a finding of sufficient factual basis for both guilty pleas. The record consists of an Ireland form pertaining to both guilty pleas and signed by Watkins, the trial judge, and trial counsel. In addition to the forms, the record shows that the trial court conducted a colloquy during which Watkins stated that his lawyer had explained to him the elements of the offenses and that he was pleading guilty because, in fact, he was guilty. See Bowens v. State, 570 So.2d 844, 846 (Ala.Cr.App.1990) (executed Ireland form coupled with colloquy sufficient to establish factual basis) and Mantoz v. State, 495 So.2d 120, 121 (Ala.Cr.App.1986) (executed Ireland form and colloquy wherein defendant stated that he was pleading guilty because he was guilty sufficient to establish factual basis).
The foregoing opinion was prepared by the Honorable JAMES H. FAULKNER, a former Supreme Court Justice, and his opinion is hereby adopted as that of the Court.
The judgment of the circuit court is affirmed.
AFFIRMED.
All Judges concur.